Citation Nr: 0119853	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-10 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from September 1966 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, the VCAA redefines VA's obligations with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Specifically, in a disability compensation claim, the VCAA 
provides that the duty to assist includes obtaining records 
of relevant VA medical treatment.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(c)).  
When VA attempts to obtain records from a federal department 
or agency, the efforts to obtain those records must continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on a disability compensation claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(d)).  

The Board finds that a remand is required in this case for 
compliance with the new VCAA provisions.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  In an effort to assist the RO, the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  

In this case, a review of the record reveals that the veteran 
has for a number of years received outpatient VA treatment 
for his service-connected PTSD at the Huntington Medical 
Center and therapy at the Vet Center in Charleston.  During 
the May 2001 Board hearing, the veteran submitted an 
outpatient treatment record dated in April 2001.  Otherwise, 
the claims folder contains no records of VA outpatient 
treatment after October 1997.  In addition, although the RO 
received statements dated in December 1998 and May 2001 from 
the veteran's primary therapist at the Vet Center, the 
treatment records have not been secured.  Pursuant to the 
VCAA, a remand is required to attempt to obtain records of 
relevant VA treatment.  See also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA).

In addition, during the May 2001 Board hearing, the veteran's 
representative challenged the adequacy and validity of the 
June 1999 VA psychiatric examination.  First, he stated that 
the examiner failed to comment on impact of PTSD alone on the 
veteran's occupational impairment.  He acknowledged that the 
veteran is disabled due to multiple physical disabilities.  
In addition, the representative stated that the report of the 
Global Assessment of Functioning (GAF) score assigned at 
discharge from the VA hospital in November 1998 misrepresents 
the score shown on the discharge summary.  He questioned 
whether that error colored the examiner's assignment of a GAF 
score for the examination.  Review of the examination report 
confirms the erroneous report of the previous GAF score and 
the lack of comment as to occupational impairment solely due 
to PTSD.  On remand, the veteran should be afforded another 
VA psychiatric examination.  See Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995) (VA's duty to assist includes the conduct 
of a thorough and comprehensive medical examination).     

Accordingly, this case is REMANDED for the following:

1.  As provided by law, the RO should 
attempt to secure the veteran's PTSD 
treatment records dated from November 1997 
to the present from the VA medical center 
in Huntington, as well as the Vet Center 
in Charleston.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current status of his service-connected 
PTSD.  All indicated tests and studies 
should be performed as deemed necessary by 
the examiner.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  

The examination report should describe in 
detail the symptomatology associated with 
the veteran's PTSD as demonstrated on 
examination.  The examiner should also 
provide a complete multi-axial diagnosis 
that includes a GAF score with 
explanation.  Based on the examination and 
review of pertinent medical evidence in 
the claims folder, the examiner is asked 
to offer an opinion as to the extent of 
the veteran's occupational impairment due 
solely to the PTSD.  The opinion should 
include a complete rationale.  If the 
examiner is unable to provide the 
requested opinion, the report should so 
state.    

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

4.  The RO must review the claims file and 
ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

5.  The RO should then readjudicate the 
veteran's claim for a disability rating 
greater than 50 percent for PTSD.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to ultimate outcome of the veteran's claim.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


